Citation Nr: 1009835	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  91-51 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to June 10, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1969.  He also had numerous period of active duty for 
training, including from July 11 to 23, 1976; 7 16 to 30, 
1977; January 11 to February 10, 1985; and June 16 to July 2, 
1994.  His decorations include the Combat Action Ribbon and 
the Purple Heart Medal with one Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in New Orleans, Louisiana.  The issue before the Board 
today was remanded in February 2006, April 2007, and November 
2008 for further evidentiary and procedural development.  For 
reasons discussed in more detail below, the Board finds that 
it may not proceed with a decision at this time because not 
all requested development has been completed.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The issue before the Board is whether the Veteran's service-
connected disabilities precluded him from securing and 
following substantially gainful employment prior to June 10, 
2005.  In accordance with its November 2008 Remand, the 
Veteran was examined in March 2009 for the purpose of 
obtaining information as to the current state of his 
disabilities.  The examination report also contains opinions 
as to the disabling effect of each of the Veteran's service-
connected disabilities prior to June 10, 2005.  However, 
relevant to the Board's current determination, no opinion was 
provided as to whether the cumulative effect of the Veteran's 
service-connected disabilities prior to June 10, 2005, was of 
such nature as to result in occupational impairments which 
might preclude employment consistent with his education and 
occupational experience (high school graduate and heavy 
diesel mechanic).  Under these circumstances, the Board finds 
that there has not been substantial compliance with its 
remand directives; thus, a remand is needed for an opinion as 
to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to an appropriate VA 
physician for a VA medical opinion.  The 
reviewing physician must be provided with 
the entire claims file, including a copy 
of this REMAND.  The opinion should 
reflect that a review of the claims file, 
and in particular, lay and medical 
evidence for the period dated between 
January 2001 and June 2005, was completed.  
A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  After 
reviewing the record, the reviewing VA 
physician should answer the following 
questions:

(a) Whether the cumulative effect of the 
Veteran's service-connected disabilities 
prior to June 10, 2005, was of such nature 
as to result in occupational impairments 
which might preclude employment consistent 
with his education and occupational 
experience (high school graduate and heavy 
diesel mechanic).  In providing an 
opinion, the examiner should discuss what 
functional limitations the Veteran 
experienced as a result of his service-
connected disabilities and what impact, if 
any, these had on his occupational 
functioning prior to June 10, 2005.  

(b) If the reviewing physician concludes 
that service-connected disabilities 
precluded the Veteran from securing and 
following substantially gainful employment 
prior to June 10, 2005, then he/she should 
identify, to the extent possible, the time 
frame(s) during which such employment was 
precluded.  

***Please note that prior to June 10, 
2005, the Veteran was in receipt of 
service connection for the following 
disabilities: (1) photodermatitis; (2) 
migraine headaches secondary to a left 
temple wound; (3) exercise-induced asthma; 
(4) type II diabetes mellitus with 
noncritical coronary artery disease; (5) 
left urethral calculus; (6) residual 
scarring of the right ear due to 
retroauricular cyst; (7) peripheral 
neuropathy of the bilateral upper 
extremities; (8) peripheral neuropathy of 
the bilateral lower extremities; (9) 
residuals of a shell fragment wound to the 
left head; (10) residual scarring of a 
laceration of the right index finger; and 
(11) residuals of otitis externa of the 
right ear.

2.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
opinion report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
AOJ should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


